 Case 8:19-cv-01545-PVC Document 22 Filed 01/04/21 Page 1 of 1 Page ID #:1019




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   ANCYNTHINA HO,                           )   No. SACV 19-01545 PVC
                                              )
11
             Plaintiff,                       )   ORDER AWARDING EQUAL
12                                            )   ACCESS TO JUSTICE ACT
13                  v.                        )   ATTORNEY FEES AND COSTS
                                              )
14   ANDREW SAUL,                             )
15   Commissioner of Social Security,         )
                                              )
16
             Defendant.                       )
17                                            )
18           Based upon the parties’ Stipulation for Award and Payment of Attorney
19   Fees:
20           IT IS ORDERED that the Commissioner shall pay attorney fees and
21   expenses the amount of FIVE THOUSAND NINE HUNDRED FIFTY DOLLARS
22   and NO CENTS ($5,950.00), and costs under 28 U.S.C. § 1920 in the amount of
23   ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§ 2412(d), 1920, subject to
24   the terms of the above-referenced Stipulation.
25
             Dated: January 4, 2021
26
27                             __________________________________________
                               HON. PEDRO V. CASTILLO
28
                               UNITED STATES MAGISTRATE JUDGE


                                              1
